 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Fayez Daghlawi, et al.,                              No. CV-19-05824-PHX-DWL
10                    Plaintiffs,                         ORDER
11   v.
12   Juilin Hung, et al.,
13                    Defendants.
14
15            Pending before the Court is Plaintiffs’ motion to voluntarily dismiss their Fair Credit
16   Report Act (“FCRA”) claim without prejudice, pursuant to Rule 41(a)(2) of the Federal

17   Rules of Civil Procedure, while retaining their other claims. (Doc. 11 at 1.) Plaintiffs
18   assert that they recently received information that undermined their good-faith basis for

19   bringing the federal claim. (Id. at 2.) The Court will grant the motion to dismiss the FCRA

20   claim.
21            This case was removed from state court on December 13, 2019, “based on a federal
22   question”—the FCRA claim. (Doc. 1 at 1.) Now that the FCRA claim has been voluntarily

23   dismissed, the remaining claims are state-law claims.

24            “[A] district court has discretion to remand to state court a removed case involving

25   pendent [state-law] claims upon a proper determination that retaining jurisdiction over the

26   case would be inappropriate.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988).
27   “The discretion to remand enables district courts to deal with cases involving pendent
28   claims in the manner that best serves the principles of economy, convenience, fairness, and
 1   comity which underlie the pendent jurisdiction doctrine.” Id. “[I]n the usual case in which
 2   all federal-law claims are eliminated before trial, the balance of factors to be considered
 3   under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and
 4   comity—will point toward declining to exercise jurisdiction over the remaining state-law
 5   claims.” Id. at 350 n.7; see also 28 U.S.C. § 1367(c)(3) (“The district courts may decline
 6   to exercise supplemental jurisdiction over a [pendent state-law claim] if . . . the district
 7   court has dismissed all claims over which it has original jurisdiction.”).
 8          The Court has considered the factors and finds that they favor remand. This case
 9   has been pending before the Court for only one month, and the Court’s involvement with
10   this case has been limited to granting a motion for a one-day extension of time to file the
11   state-court record (Doc. 9) and filing two standard orders, the Court’s preliminary order
12   (Doc. 8) and order requiring the parties to file a Rule 26(f) report (Doc. 10). The Maricopa
13   County Superior Court is as convenient a forum as this Court, as the parties and their
14   counsel are located in and around Phoenix. (Doc. 1-3 at 1; Doc. 1 at 1.) Most important,
15   considerations of federalism and comity are best served by allowing the Arizona state
16   courts to address state-law claims. United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
17   726 (1966) (“Needless decisions of state law should be avoided both as a matter of comity
18   and to promote justice between the parties, by procuring for them a surer-footed reading of
19   applicable law.”); see also Roundtree v. Atl. Dev. & Inv., 2009 WL 2132697, *1-3 (D. Ariz.
20   2009) (dismissing federal claim and then declining to exercise supplemental jurisdiction
21   over remaining state-law claims: “The Court is mindful that the exercise of supplemental
22   jurisdiction may serve the values of judicial economy and convenience . . . but these values
23   are outweighed by the interests of comity and federalism.”); Floyd v. Watkins, 2015 WL
24   5056036, *6 (D. Or. 2015) (“The Court closely examined the sole federal law claim [under
25   § 1983] and resolved it in favor of Officer Watkins. State court is a convenient forum for
26   the parties, and declining to exercise supplemental jurisdiction respects the values of
27   federalism and comity.”).
28          There is nothing unusual about this case that would tilt the balance of factors toward


                                                 -2-
 1   retaining jurisdiction. Carnegie-Mellon Univ., 484 U.S. at 357; see also Gini v. Las Vegas
 2   Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (proper to decline to exercise
 3   jurisdiction where the case is not “in any way unusual”). Therefore, for reasons of comity
 4   as well as judicial economy, convenience, and fairness, the Court will decline to exercise
 5   jurisdiction over the pendant state-law claims and will remand this matter to the state court.
 6          Accordingly,
 7          IT IS ORDERED that Plaintiffs’ motion to voluntarily dismiss their FCRA claim
 8   without prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, while
 9   retaining their other claims (Doc. 11) is granted.
10          IT IS FURTHER ORDERED that the Clerk of Court shall remand this case to
11   the Maricopa County Superior Court and then terminate this action.
12          IT IS FURTHER ORDERED that the consent motion for extension of time (Doc.
13   12) is denied as moot.
14          Dated this 14th day of January, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
